Mellen C. J.
delivered the opinion of the Court.
In this case it is admitted that the title to the locus in quo is in the plaintiff: his title was conditional, in virtue of the mortgage deed from the defendant to Stephen Jones, the father of Mrs. Richards, whose sole heir she is : and in July, 1825, it became absolute by his purchase of Folsom’s equity of redemption of Raymond, who purchased the same at auction on execution. In *731829, the trespass was committed. The counsel for the defendant has contended, that, inasmuch as he has openly and exclusively possessed and improved the locus in quo and cut the grass ever since the mortgage deed was given, the plaintiff cannot maintain the present action. From the time the mortgage deed was given in 1812, to October, 1823, the mortgage existed, and the defendant possessed and improved the land as mortgager; during all which time his possession, instead of being adverse to the plaintiff’s title, was in submission to it; and, indeed, was in legal contemplation, the possession of the plaintiff. It is true that a person must have possession of land, in order to maintain an action of trespass quare clausum fregit. This is the general principle; but in the present case, as between the plaintiff and defendant, we are inclined to think that the latter may bo considered as in possession, under his title deeds, so far as to enable him to maintain the action against the defendant, if he could not against any other person. We do not, however, place our decision on ¡this ground, because, if we admit that the defendant’s possession has been adverse to the plaintiff’s title, ever since the estate became absolute in him, and that an entry was necessary to regain the possession and enable him to maintain the present action, we are satisfied that the entry made by - Mr. Porter, before the commencement of the action, was sufficient for the purpose. He was the agent of the plaintiff, having the care of his lands, for the very purpose of protecting his rights and superintending his property. His authority was of a general character. He was not specially authorized to make this entry, but, if it was a necessary step to enable the plaintiff to maintain actions against trespassers, then it was an act within the scope of his general power and authority. If an attorney is authorized to commence an action, he is thereby authorized to indorse the writ for the plaintiff. In addition to all this, we find the plaintiff, for whose benefit the entry was made, ratifying the act, by prosecuting this action to recover those damages, which the counsel for the defendant contends, could not be recovered without a legal entry previously made for the purpose of regaining the possession. Viewing the .cause in this light, we are satisfied the action is well maintained.

Judgment on the verdict.